DETAILED ACTION
Notice to Applicant
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.
Claims 1-20 are pending, with claims 9-20 being withdrawn. Claims 1-8 are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furui (US 2014/0159919 to Furui et al.).
	Regarding Claim 1, Furui teaches:
a power tool battery comprising a housing with coupled upper and a lower parts defining a cavity for receiving battery cells (Fig. 16)
a vertical axis through a midpoint of the housing dividing the housing into a front and back (Fig. 16)
a tool receiver including an electrical contact located more frontwards, including electrical connection terminals and a communications terminal (see Fig. 3C, paras 0004, 0035-0037, etc.)
and an adapter 70 “formed on the battery and located on the second side opposite the first side” within the broadest reasonable interpretation of that phrase, the adapter having a tether receiver (Figs. 3C and 16, paras 0254-0255)

    PNG
    media_image1.png
    529
    522
    media_image1.png
    Greyscale

	Regarding Claim 3, Furui teaches:
wherein the tether receiver is located at partially within a footprint of the outer housing (Fig. 16)
	Regarding Claim 6, Furui teaches:
wherein the housing includes a frame, such as rails, and other components for interfacing with the power tool while securing lithium cells (Fig. 16)
	Regarding Claim 7, Furui teaches:
a display adapter for displaying relevant battery information, such as charge or power (paras 0266-0270)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Furui (US 2014/0159919 to Furui et al.).
	Regarding Claim 2, Furui teaches:
wherein the tether receiver comprises an upper potion contiguous with the upper housing, in the broadest reasonable interpretation of that phrase, since it is connected to and forms contiguous outer lines with the upper housing of the battery pack (see Figs.)
	Furui does not explicitly teach:
a lower portion of the tether receiver contiguous with the lower housing coupled to the upper portion
	Insofar as the claim is read as requiring that the tether receiver be in two parts, an upper part integrated with the upper housing and coupled to a lower part integrated with the lower housing, Furui does not teach this. Rearranging and/or duplicating parts, however, has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to form the tether receiver as part of the housing directly, and to include an upper and lower part as part of the upper and lower housing parts, respectively, with the motivation to more solidly connect the tether receiver to the battery pack to secure it to the tether. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Furui (US 2014/0159919 to Furui et al.) in view of Mikesell (US 2007/0114141 to Mikesell et al.).
	Regarding Claim 4, Furui does not explicitly teach:
wherein the tether receiver is located at least partially outside the footprint of the battery housing walls
Mikesell, however, form the same field of invention, regarding a battery pack for a power tool, teaches a tether receiver that hangs off and like partially outside the footprint of the battery housing walls (Fig. 24).

    PNG
    media_image2.png
    524
    425
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a tether receiver that extends outside the footprint of the housing walls with the motivation to provide easier access for attaching or unattaching a tether to the receiver. 
Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tirone (US 2014/0329119 to Tirone et al.) in view of Mikesell (US 2007/0114141 to Mikesell et al.).
	Regarding Claims 1, 5, and 8, Tirone teaches:
a battery pack for a housing with an upper and lower part and battery cells in the cavity and an attachable power tool (Figs. 2 and 8, see paras 0001-0004)
a vertical axis that can be drawn in a midpoint of the housing dividing the housing into first and second sides with terminals 40 on the front side for receiving and connecting to the power tool (Fig. 8)
wherein the lower portion comprises a rubber boot, different from the plastic of the housing, that protects the base of the battery (see Figs., paras 0038-0039, etc.)
a tether visible in Fig. 11 that is connected to the battery pack
	Tirone does not unambiguously teach:
a tether receiver formed on the battery on the second as part of the bumper/boot
	Mikesell, however, from the same field of invention, teaches adding a tether receiver to a battery pack (Fig. 24). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to provide a tether receiver off the back of the boot, as disclosed in Mikesell, with the motivation to provide an easily accessible tether receiver for securing the battery pack as part of an outer layer of the battery pack.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0251149
DE 102008060709
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723